Citation Nr: 1300059	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  11-00 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound. 



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran served on active duty from August 1955 to August 1960 and from October 1966 to October 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the claim.  The claim is now under the jurisdiction of the Reno, Nevada RO.  On his initial Form 9, the Veteran indicated that he did desire a Board hearing at the RO.  However, in a later December 2010 communication, he indicated that he did not desire a hearing.  Thus, the Board considers the initial hearing request to have been withdrawn.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Review of the claims folder shows that the Veteran receives Social Security Administration (SSA) disability benefits.  The possibility that SSA records could contain evidence relevant to his claim cannot be foreclosed absent a review of those records.  Thus, remand is also necessary to request any available SSA records.  See 38 C.F.R. § 3.159(c)(2) (2012); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, as the case must be remanded for the foregoing reason and Veteran receives ongoing treatment through VA, any recent VA treatment records should be obtained and he should be afforded a current VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Make arrangements to obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  If these records are not available, a negative reply must be provided. 

2.  Make arrangements to obtain the Veteran's complete treatment records from the Las Vegas VA Medical Center, dated since April 2011.

3.  Thereafter, schedule the Veteran for a VA aid and attendance examination.  The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination report.  The examination report must indicate that this has been accomplished.  Any indicated studies and tests should be conducted.

The examiner should discuss whether the Veteran, as a result of his service-connected status post-operative herniated nucleus pulposus, right, L5, to include radiculitis of the lower extremities, is under an incapacity that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  

The examiner should also mention whether the following factors are present as a result of the service-connected disabilities: inability of Veteran to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of a particular service-connected disability cannot be done without aid; inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; or inability to tend to the wants of nature.  

Finally, the examiner should state whether the Veteran is bedridden, defined as required to remain in bed through the essential character of his service-connected disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. 

5.  Finally, readjudicate the Veteran's claim for SMC. If the claim is not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




